Citation Nr: 1336460	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Evaluation of lumbar intervertebral disk syndrome, rated 20 percent until June 19, 2013

2.  Evaluation of lumbar intervertebral disk syndrome, rated 40 percent effective June 20, 2013.

3.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome.

4.  Entitlement to service connection for bladder and erectile dysfunction.

REPRESENTATION

Appellant represented by: Robert W. Gillikin II, Attorney

ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the Regional Office (RO) in Huntington, West Virginia.  The case comes to the Board from the RO in Roanoke, Virginia.

The Board notes that the Veteran was previously represented by an attorney in this matter.  Thereafter, he filed a power of attorney in favor of a Veterans Service Organization (VSO).  In September 2013 the Veteran was sent a letter requesting that he identify which entity he wanted to represent him in this appeal, the attorney or the VSO.  The letter informed him that if no response was received, he would be considered unrepresented.  The Veteran did not respond to this letter.  Therefore, he is considered to be unrepresented in this matter.  


The issues of entitlement to service connection for bladder and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 19, 2013, remaining functional flexion was 30 degrees or less.  There were no incapacitating episodes lasting at least four weeks during the prior 12 months.

2.  The Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the prior 12 months.

3.  The Veteran was shown to have symptoms most closely approximating severe irritable bowel syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  Prior to June 19, 2013, intervertebral disk syndrome of the lumbar spine was 40 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for a rating in excess of 40 percent for intervertebral disk syndrome of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

3.  The criteria for a rating of 30 percent for irritable bowel syndrome were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114, Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in September 2008, prior to the rating decision at issue, which explained how VA could help him develop evidence in support of his claims.  The letter also explained what the evidence needed to show in order to substantiate a claim for service connection for claimed disabilities and how VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claims for higher initial ratings for intervertebral disk syndrome of the lumbar spine and irritable bowel syndrome are downstream issues from his claim for entitlement to service connection for those disabilities.  The RO granted service connection and the Veteran disagreed with the initial ratings that were assigned.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003). In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case the Veteran was sent an SOC in November 2009 and a supplemental statement of the case (SSOC) in July 2013 which both addressed the propriety of the ratings assigned for the Veteran's low back and gastrointestinal disabilities.  

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, and written statements from the Veteran and his friends and family.  The Veteran was also provided VA examinations in connection with his claims.  These examinations satisfactorily documented the symptoms and functional effects of the disabilities at issue.

The Board finds that VA satisfied its obligations pursuant to the VCAA in this case.



Initial Ratings

The Veteran contends that the symptoms of his intervertebral disk syndrome of the lumbar spine and irritable bowel syndrome are worse than what is contemplated by the currently assigned ratings.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, we find that the digestive tract disorder has not significantly changed and a uniform evaluation is warranted.  We find that the lumbar disability has not changed and a uniform rating is warranted.

A.  Intervertebral disk syndrome, lumbar spine

Pursuant to the general rating formula for diseases and injuries of the spine a rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degree or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. 

The Veteran was first examined by VA in July 2008.  At that time, the Veteran reported that his spinal disability caused stiffness, weakness, fevers, and malaise.  He felt that his recent weight loss was due to his spinal condition.  He had constant pain at the left spine area that radiates from the back to the foot.  Pain could be elicited by physical activity, stress, walking, or sitting.  It is relieved by medication.  The Veteran could still function with medication when he was in pain.  His condition had not resulted in any incapacitation.  The Veteran reported that he needed to rest for 20 minutes every hour and could not play sports for an extended time.  The Veteran felt that his back pain limited his physical activity, employment opportunities, and personal life.

The Veteran walked with the assistance of a cane.  There was no evidence of radiating pain with movement or of muscle spasm.  There was tenderness of the lower back.  Straight leg raising test was positive bilaterally.  There was no spinal ankylosis.  There were sensory deficits of the left lateral thigh and leg and of the right lateral leg and foot.  The Board notes that the Veteran is separately rated for right lower extremity radiculopathy.  Additionally, a neurological exam in October 2008 did not show the same sensory impairments.

The Veteran reported bowel problems, urinary problems, and erectile dysfunction.

The Veteran had 45 degrees of extension of the lumbar spine, 20 degrees of extension, 20 degrees of right and left lateral flexion, and 15 degrees of right and left lateral rotation.  Motion stopped when pain began.  Pain had the major functional impact but this did not change the range of motion after repetition.  There were no additional limitations of motion due to fatigue, weakness, lack of endurance, or incoordination.  

Private treatment records show complaints of back pain and symptoms of left lumbar radiculopathy.  The Veteran was treated with pain medication and underwent sympathetic nerve injections.  According to treatment notes, right lumbar radiculopathy was diagnosed by electrodiagnostic study (and the Veteran is separately service connected for that).  

In his May 2009 notice of disagreement the Veteran contended that he could not sit down for more than a couple of minutes and had constant pain radiating from his back to his toes.  The Veteran claimed he had at least six weeks of what he termed "incapacitating episodes" when he stayed in bed.  The Board notes that there is absolutely no evidence that these episodes of bed rest were physician prescribed.

Relatives noted difficulty sitting for any length of time and that the Veteran was limited in what chores he could perform.

The Veteran's back was reexamined by VA in June 2013.  At that time, the Veteran reported flare ups of pain in his lower back.  Range of motion of the thoracolumbar spine was 30 degrees of flexion with pain at 20 degrees, 10 degrees of extension with pain at 5 degrees, right lateral flexion of 10 degrees with pain at 5 degrees, left lateral flexion of 10 degrees with pain at endpoint, right lateral rotation to 10 degrees with pain at 5 degrees, and left lateral rotation to 10 degrees with pain at endpoint.  After repetition, forward flexion was 25 degrees, extension was 20 degrees, right lateral flexion was 10 degrees, left lateral flexion was 10 degrees, right lateral rotation was five degrees, and left lateral rotation was 10 degrees.  Functional impact on repetition was pain on movement.  The examiner opined that the Veteran would lose 10 degrees of motion during flare ups or with repetitive use.  

There was no tenderness to palpation or guarding or muscle spasm of the back.  Strength was normal.  Sensation to light touch was diminished on the right and normal on the left.  Straight leg test was positive on both sides.  The Veteran had moderate pain in his lower extremities and moderate paraesthesias and dyesthesias in his right lower extremity.  Right sciatic nerve was affected and there were no other neurological anomalies.  The Veteran is separately service connected for right lower extremity radiculopathy.  Pain and weakness affect the Veteran's ability to work.  He walked with a cane.  He did not have any incapacitating episodes of intervertebral disk syndrome.

20 Percent

The Veteran appealed the assignment of the 20 percent evaluation for his lumbar disability.  Basically, the 20 percent evaluation contemplated pain on motion and that remaining flexion was better than 30 degrees.  In order to warrant a higher evaluation, the probative evidence must establish that remaining function flexion is 30 degrees or less or that there are incapacitating episodes of a certain length of time.

The evidence shows the intervertebral disk syndrome was more than 20 percent disabling prior to June 19, 2013.  Range of motion of record showed more than 30 degrees of forward flexion, and no ankylosis.  However, his actual functional impairment was less clear.   While the Veteran contended that he often stayed in bed due to his back pain and referred to these instances as "incapacitating episodes," a Veteran's voluntary decision to stay in bed does not meet the definition of "incapacitating episodes" as defined in the rating schedule, which requires physician prescribed bed rest.  The Board has specifically considered his pleadings and the objective evidence.  That evidence established an internal conflict in the evidence.  The pertinent examination disclosed that flexion was to 45 degrees with pain starting at 45 degrees.  The examiner noted that there additional limitation of function on repetitive use, describing a major functional impact due to pain and then reporting such limitation was 0 degrees.  The impression of the examiner is confusing.  A change of 0 degrees does not equate to a major impact.  Further complicating the matter, the examiner summarized that the condition had resulted in lost range of flexion rather than just limited motion.

In view of the conflicting evidence and the fact that VA is to consider impairment absent use of medication, we conclude that the functional impact approximates limitation of flexion to 30 degrees.  DeLuca.  Accordingly, a 40 percent evaluation is warranted.

The Board notes that the RO could have returned the examination report for clarification but did not.  Here, we have doubt as to the extent of functional impairment and such doubt is resolved in favor of the Veteran.


40 Percent

The current evaluation is now the maximum evaluation for limitation of motion or limitation of function.  See, Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, further DeLuca consideration is not warranted.  In addition, there was no ankylosis or physician prescribed bed rest shown.  

Evidence showed right extremity radiculopathy and the Veteran is separately service connected for that.  While treatment records reflected that at one point there was some thought of possible left extremity radiculopathy, this was not shown on examination.  Objective sensory abnormalities were measurable only on the right.

Extraschedular

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Symptoms such as pain, even radiating pain, and limitation of motion are expressly contemplated by the rating schedule.  While the Veteran also complained of weight loss and bowel disturbance, the Board notes that he is also service connected for irritable bowel syndrome and has at other times ascribed these symptoms to that disorder. There are no usual or exceptional symptoms present in this case.  The criteria for an extraschedular evaluation are not met.

B.  Irritable bowel syndrome

Pursuant to 38 C.F.R. § 4.114, diagnostic code 7319, a 10 percent rating is assigned for moderate irritable bowel syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, and more or less constant abdominal distress.  30 percent is the highest scheduler rating for this disability.

The Veteran was first examined by VA with respect to this disability in October 2008.  The Veteran reported that this condition did not affect body health.  He lost a significant amount of weight over the previous three years since he had been diagnosed with irritable bowel syndrome.  He reported that he experienced nausea, vomiting, chronic diarrhea and constipation, and abdominal pain in the epigastric area and both lower quadrants.  These symptoms were described as constant.  He took medications to help settle his stomach and was involved with medically supervised pain management.  The Veteran reported that his diet was limited and that he needed to be by a bathroom at all times.  

Examination of the abdomen revealed tenderness to palpation.  There was epigastric tenderness and minimally hyperactive bowel sounds.  There was no anemia or signs of malnutrition.

Two months later the Veteran was examined for "gastroenteritis" which the examiner described as being the same as the irritable bowel syndrome.  The Veteran again reported weight loss and stated that he needed to drink electrolyte replacement drinks due to dehydration from diarrhea.  He reported constant abdominal pain in the lower stomach.  He experienced nausea and vomiting up to three or four times per day.  This was usually brought on by either food, walking long distances, or prolonged standing.  He took medication to calm his stomach at night so he could sleep but it did not completely relieve his symptoms.  The Veteran reported having episodes of abdominal distension, diarrhea, constipation, bloating, and pain.  He reported that he was incapacitated by his symptoms about five days per year. The Veteran reported daily diarrhea several times per day and episodes of constipation once per week lasting for two days.  He felt that he was limited in standing and activities due to pain; the examiner noted that the Veteran also had back pain.  

Examination of the abdomen showed tenderness to palpation and anticipatory guarding to palpation.  There was no anemia or malnutrition.

Private treatment records show a diagnosis of irritable bowel syndrome.

In his notice of disagreement dated in May 2009 the Veteran reported that his irritable bowel syndrome caused him a great deal of pain and he had repeated episodes of diarrhea and constipation.  He felt that his whole day was limited because he always needed to be near a restroom.  He felt that he was less productive at work due to his irritable bowel syndrome.

Coworkers wrote that the Veteran complained of stomach pain and had to use the restroom several times per day which caused him to fall behind at work. Relatives noted that the Veteran often had to use the restroom just after eating and seemed to always be having either diarrhea or constipation.  He sometimes had accidents when he did not make it to the bathroom in time

The Veteran was reexamined in June 2013.  At that time, he reported diarrhea three or four times per week and nausea and vomiting two to three times per week.   He had frequent episodes of bowel disturbance with abdominal distress.   His condition caused him to lose some weight.  He did not have malnutrition or other serious health effects due to irritable bowel syndrome.  The examiner indicated that there was no impact on the Veteran's ability to work due to irritable bowel syndrome.

The Board finds that the Veteran's symptoms most closely approximately severe irritable bowel syndrome.  Although there appears to have been some recent improvement in his symptoms, with reduced frequency of nausea, vomiting, diarrhea, and abdominal distress, his symptoms met the criteria for the higher rating at the start of the appeal period and there is not enough evidence to demonstrate that the improvement shown at the June 2013 examination is sustained so as to warrant a staged rating.  Thus, giving the benefit of the doubt to the Veteran, a 30 percent rating is warranted throughout the entire appeal period.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The 30 percent rating contemplates more or less constant abdominal distress with diarrhea or alternating diarrhea and constipation as experienced by the Veteran.  The Veteran did not have any effects on his general health such as anemia due to his irritable bowel syndrome.  He did have weight loss, but he was not malnourished and there is no evidence that weight loss caused any health problems.  Any additional symptoms experienced by the Veteran were not so severe as to present an exceptional disability picture.  The Board acknowledges that the Veteran worked more slowly due to bathroom breaks during the initial appeal period.  Yet, he was able to perform his job adequately albeit more slowly.  More recently, the VA examiner found that the current state of the Veteran's irritable bowel syndrome would have no effect on his employment.  In any event, in determining whether and extraschedular rating is appropriate, effects on employment are considered only if symptoms present an exceptional disability picture.


ORDER

For the period prior to June 19, 2013, a 40 percent evaluation for lumbar intervertebral disk syndrome is granted subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 40 percent for lumbar intervertebral disk syndrome is denied.

A rating of 30 percent for irritable bowel syndrome is granted.


REMAND

In a 2008 examination report, the examiner noted that there was bladder and erectile dysfunction.  Therefore, the issues are reasonably raised by the record and intertwined with the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall prepare a decision that addressees the raised issue of entitlement to service connection for bladder and erectile dysfunction as secondary to the service connected lumbar disease.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


